Citation Nr: 1142395	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-30 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1982.   

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of TDIU.  In her Form 9, Substantive Appeal that was received in October 2008, the Veteran related that she wanted to appear at a local VA Office before a member of the Board.  However, in December 2008 she indicated that she wanted a hearing before the RO Decision Review Officer (DRO) instead of a BVA travel board hearing.  She was afforded a hearing before a DRO in January 2009.  However, in correspondence received in October 2009, the Veteran again requested a hearing before the Board.  The record does not indicate that the request for a BVA hearing has been withdrawn.  Therefore, in light of the Veteran's request for a BVA hearing this case is remanded.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


